UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2331


In re: JOHNNIE WAYNE DAVENPORT,

                Petitioner.



                 On Petition for Writ Of Mandamus.
                         (2:11-cr-00020-H-1)


Submitted:   February 25, 2015              Decided:   March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Johnnie Wayne Davenport, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Johnnie    Wayne    Davenport     petitions   for     a     writ    of

mandamus, alleging that the district court has unduly delayed in

ruling on his “Motion for Relief from Judgment”.                  He seeks an

order from this court directing the district court to act.                      We

find   the   present    record   does   not   reveal   undue     delay    in    the

district court.        Accordingly, we grant leave to proceed in forma

pauperis, deny his “Motion to Certify Constitutional Question,”

and deny the mandamus petition.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.




                                                               PETITION DENIED




                                        2